Citation Nr: 1438823	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-42 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, Michigan


THE ISSUE

Entitlement to payment for care rendered by Northwest Ohio Cardiology on July 18, 2008. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Ann Arbor, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Payment for or reimbursement of emergency services for nonservice-connected conditions in non-VA facilities may be authorized under the Veteran's Millennium Health Care and Benefits Act.  See 38 U.S.C.A. § 1727 (West 2002); 38 C.F.R. § 17.1002 (2013).  

The Veteran seeks entitlement to payment or reimbursement of private medical expenses incurred at Northwest Ohio Cardiology on July 18, 2008.  

After a review of the record, the Board finds that additional development is required prior to adjudication of the claim.  

The Board notes that a December 2009 VA correspondence indicated that the "appeal package" had been returned to the Veteran because it was incomplete.  The record contains no response from the Veteran or any indication that the appeal package was thereafter associated with the record.  Accordingly, there may be pertinent evidence that has not been associated with the claims file.  

Although the claims file contains a bill from Northwest Ohio Cardiology, treatment records associated with those services have not been obtained.  Accordingly, the treatment records from the Veteran's July 18, 2008 appointment must be associated with the claims file.  

Furthermore, it is unclear from the file whether the Veteran is enrolled in the VA health system, whether he had received treatment within 24 months prior to July 18, 2008, and whether he would be personally liable for the Northwest Ohio Cardiology expenses.  Accordingly, this information must be developed upon remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's "appeal package," to include, the original claim form, all denial letters, and any additional documents that were submitted by the Veteran and are not currently associated with the record.  All efforts made to obtain these items should be documented.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims files and the Veteran should be informed in writing.

2.  With any necessary assistance from the Veteran, obtain from Northwest Ohio Cardiology the July 18, 2008 treatment records.  All efforts made to obtain these records should be documented.  If any requested records are not available, the Veteran should be informed in writing.

3.  The AOJ should take appropriate action to contact the Veteran in order to request that he identify:
 
a.  Any treatment received from VA during the two-year period prior July 18, 2008.  If the Veteran identifies any VA treatment during the period in question, appropriate steps should be taken to attempt to verify that the claimed treatment took place.   
 
If the Veteran does not respond to VA's request, or responds that he did not receive any such treatment, this should be documented in the claims file.
 
b.  Whether the Veteran was entitled to care or services under a health-plan contract or health insurance on July 18, 2008.

4.  After completing the above and any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



